Citation Nr: 1721917	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board and remanded for additional development in January 2016 and December 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that there are outstanding treatment records.  Specifically, an August 10, 2016 VA treatment record indicated that the Veteran had a non-VA consultation appointment scheduled for a titration study.  It also indicated that the Veteran is co-managed and has a non-VA primary care provider.  Additionally, a note in the VA treatment records from August 31, 2016 indicated that the Veteran had a VA authorized appointment with Choice-First Sleep Study scheduled on September 23, 2016.  Further, a note dated November 22, 2016 in the VA treatment records indicated that a Sleep Study was received from Sleep Disorders Lab of CNY, which was completed on October 18, 2016.  However, a copy of that report    is not contained in the VA treatment records.  It is unclear whether that report was scanned into the VA records system (e.g. into VistA imaging).

In a statement submitted in March 2017, the Veteran reported that he underwent a titration machine for his sleep apnea on March 21, 2017, and he was scheduled to undergo an exploratory procedure on March 23, 2017, but it was canceled because of his respiratory problems.  

In light of the above, reasonable efforts must be made to obtain all outstanding relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any private treatment records associated       with the Veteran's VA sleep apnea treatment in 2016     and 2017 that have been scanned into VistA imaging or other VA electronic filing system and associate those records with the claims file.  If no such records exist in   the VA medical records filing system, then the Veteran should be asked to provide an authorization form so such records can be requested directly from the private provider. 

2.  Obtain outstanding VA treatment records from December 2016 to present and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide the names and addresses    of all private medical care providers who have treated    him for sleep apnea, to include his private primary care provider.  After securing the necessary releases, request any relevant records identified that are not duplicates       of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran     should be notified of such.

4.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished       a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




